Citation Nr: 0627334	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  02-19 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee.

2  Entitlement to service connection for a bilateral foot 
condition, to include the residuals of frostbite.

3.  Entitlement to service connection for arthritis of the 
great toe of the right foot.


REPRESENTATION

Veteran represented by:	Kent R. Minshall, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to January 
1953.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in January 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in October 2003.  A transcript of this hearing has been 
associated with the claims file.  In May 2004, these claims 
were the subject of a Board decision and remand, in which the 
claim to reopen the previously denied claim for service 
connection for a bilateral foot condition, to include the 
residuals of frostbite, was granted and then remanded along 
with the claims for service connection for arthritis of the 
great right toe and of the right knee.  

The issue of entitlement to service connection for a 
bilateral foot condition, to include the residuals of 
frostbite, and for arthritis of the right great toe addressed 
in the REMAND portion of the decision below are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The medical evidence does not establish that the veteran's 
currently diagnosed right knee arthritis is the result of 
active service or was manifest within the year following 
discharge from active service.


CONCLUSION OF LAW

Right knee arthritis was not incurred or aggravated in 
service and service connection for right knee arthritis may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R.  
§§ 3.303, 3.307, 3.309, (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated 
in June 2001.  The notice informed the veteran of the type of 
evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  The veteran was 
also informed that VA would obtain service records, VA 
records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession, in support of his claims.  Subsequent 
additional notice was provided in May 2004, pursuant to the 
May 2004 remand.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice was provided 
on three of the five elements of a service connection claim). 

As to the remaining elements under Dingess, the VCAA notice 
did not include the criteria for rating the claimed 
disability or on establishing an effective date should the 
claim be granted.  Since the Board is denying the claim of 
service connection, any question as to a disability rating or 
effective date is rendered moot and any defect with respect 
to the notice under Dingess at 19 Vet. App. 473 has not 
prejudiced the veteran's claim.

The action of the RO described above provided a meaningful 
opportunity to participate effectively in the processing of 
the claim and to submit additional argument and evidence, 
which he did, and to address the issues at a hearing, which 
he also did.  For these reasons, any procedural defect caused 
by the timing of notice was cured and the veteran has not 
been prejudiced by any defect in the VCAA notice.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, VA records, and private 
medical records.  Reports in the claims file show that the 
SSA records were destroyed, and that no records other than 
those dated in 1991 could be located for the veteran at Bay 
Pines, Florida VAMC, to include any treatment at St. 
Petersburg in the 1960s and 1970s.  In addition, the Board 
notes that the veteran was afforded a VA examination for his 
claimed condition.

The veteran has identified no additional records to obtain, 
pertinent to this claim, which have not been obtained or 
sought by the AOJ.  Hence, in the present case, with respect 
to the specific issue of service connection for right knee 
arthritis, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim of 
service connection is required to comply with the duty to 
assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Service Connection for Right Knee Arthritis

The veteran contends that he suffers from arthritis of the 
right knee that is the result of an injury he sustained 
during active service.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002);  38 C.F.R. § 3.303 (2005).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) 
(2005).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

In the present case, the medical evidence establishes that 
the veteran has been diagnosed with arthritis of the right 
knee.  However, the medical evidence does not show that the 
disability was diagnosed within the year following the 
veteran's discharge from service, or that the disability is 
otherwise the result of the veteran's service.

Service medical records show that the veteran was examined 
prior to his induction into active service in January 1951.  
At this time, no findings of any orthopedic defects, 
diagnoses, or other abnormalities were made.  Available 
service medical records reflect that he complained of 
bilateral ankle pain with standing and marching.  He was 
observed to exhibit one degree pes planus.  Arch supports 
were found to help, and it was suggested that the veteran 
continue to wear them.  Nothing further is noted, and the 
veteran's report of physical examination at discharge from 
active service, dated in January 1953, shows no findings of 
defects, diagnoses, or other abnormalities in the lower 
extremities.

A September 1956 examination report shows complaints of left 
leg and left foot pain and soreness, but no complaints or 
findings of right knee disability.  The veteran's gait and 
station was noted to be normal, and the examiner diagnosed no 
neurological deficit in either the right or the left lower 
extremity.  A private medical statement dated in May 1956 
reflects a diagnosis of left foot and leg causalgia, probably 
due to the nerve root injury at the entrance wound from the 
gunshot in the left sacral region of the veteran's back; 
however, similarly, the physician noted no findings with 
regard to the right lower extremity and, specifically, the 
right knee.  

Thereafter, the earliest medical evidence of record to 
address musculoskeletal pain is dated in 1969-16 years 
following the veteran's discharge from active service and 
well beyond the one-year presumptive period.  In 1974, these 
records again reference complaints of, specifically, knee 
pain and swelling but in the left rather than the right, and 
following a fall.  These records reflect continuing 
complaints of and treatment for joint problems, including 
both knees.  The physician diagnosed probable arthritis in 
the left knee in 1974, and acute arthritis in the right knee 
in 1976.  VA and non-VA records show continued symptoms and 
treatment and, in January 2002, he was found to exhibit 
severe osteoarthritis in both knees.

VA examination conducted in October 2004 reflects a diagnosis 
of right knee arthritis.  Concerning the etiology of the 
presently diagnosed right knee arthritis, the examiner opined 
that it is not likely that it is related to the veteran's 
active service.  Rather, the examiner, the present arthritis 
was the product of a natural (rather than traumatic) 
occurring disease process.  The examiner noted that he had 
reviewed the entire claims file and found no mention of knee 
complaints until after the veteran's discharge from active 
service.  While service medical records showed treatment for 
flat feet and metatarsalgia, the examiner observed, the 
record was silent as to a knee problem until 1974, at which 
time the veteran's private treating physician diagnosed 
arthritis.  

The medical evidence presents no other findings or opinions 
linking the veteran's currently diagnosed right knee 
arthritis to his active service.

Even assuming, without finding, that the musculoskeletal 
complaints of which the veteran complained in 1969 represents 
the first medical evidence of complaints or for treatment for 
a right knee condition, this entry is still dated 16 years 
following the veteran's discharge from active service and 
well-beyond the one-year presumptive period for arthritis 
provided in the regulations.  The first medical evidence of a 
diagnosis of knee arthritis is dated in 1974, and of right 
knee arthritis, in 1976-21 and 23 years, respectively, 
following the veteran's discharge from active service.  
Moreover, the Board notes that 1956 VA examination did not 
note a knee disability.  Hence, while private and VA medical 
evidence does reflect findings of right knee arthritis 
beginning in 1976, the record is absent an opinion 
etiologically relating the disability to the veteran's active 
service.  Moreover, the examiner who conducted the October 
2004 VA joints examination specifically opined that the 
manifested arthritis was not the result of the veteran's 
active service.

As for the probative weight of the veteran's statements, 
where, as here, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
of nexus or relationship between the post-service diagnosis 
of right knee arthritis and service is required to support 
the claim.  The veteran as a layperson is not competent to 
offer a medical opinion and consequently his statements to 
the extent that he associates the post-service diagnosis to 
service do not constitute medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). Therefore, the Board must 
reject the veteran's statements as favorable evidence linking 
post-service right knee arthritis to service.  Absent medical 
evidence of a causal link between the currently diagnosed 
right knee arthritis and the veteran's service, the Board 
finds the claim for service connection must be denied.

As the preponderance of that medical evidence is against the 
claim, entitlement to service connection for right knee 
arthritis is not established. 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for right knee arthritis is denied.


REMAND

The veteran also seeks service connection for a bilateral 
foot condition, to include the residuals of frostbite, and 
arthritis of the great right toe.  

In December 2005 and April 2006, the veteran submitted 
statements from a former service member who served in the 
184th Medical Collecting Company, assigned to the U.S. Army 
in Germany from 1951 to 1953, who stated that he served with 
the veteran, and that he had personal knowledge that the 
veteran was stricken with frostbite requiring hospitalization 
in a military hospital in Germany for two to four weeks.  
Prior to this, the witness stated, the veteran appeared to 
have no difficulty ambulating.  Following the frostbite, 
however, the witness observed the veteran to exhibit 
difficulty walking and moving, and to have problems with his 
legs.  Additionally, the veteran's service medical records 
appear to contain a notation of frostbite in February 1952.

The veteran's witness' statement was not of record at the 
time of the November 2004 VA examination for feet, and the 
Board notes that the examiner did not consider residuals of 
frostbite as a potential diagnosis or factor in the veteran's 
present bilateral foot and great right toe disabilities.  
Moreover, the Board notes that the veteran presents a complex 
medical history of lower extremity problems.  

Given the evidence, the Board finds that it would be helpful 
to make another attempt to find the hospital records 
associated with the veteran's inservice treatment for 
frostbite and to afford the veteran an examination to clarify 
the nature, extent, and etiology of his currently manifested 
bilateral feet and great right toe conditions, to include 
review of the entire claims file.  38 C.F.R. § 3.159(c)(4) 
(2005).

Accordingly, the case is REMANDED for the following action:

1.  Request from the National Personnel 
Records Center (NPRC), and any other 
appropriate source, including SGO 
reports, that a search be made for 
additional service medical records, to 
include hospital medical records, under 
the veteran's name and identification 
numbers for treatment at the following 
military medical facilities for the time 
period from December 1951 through 
February 1952:
*	5th General Hospital
*	U.S. Army Hospital in Stuttgart, 
Germany

If any records are unavailable, use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  

2.  After completion of above, make 
arrangements for the veteran to be 
afforded an examination to determine the 
nature, extent, and etiology of any 
bilateral foot and great right toe 
problem to include consideration of 
frostbite residuals.  All indicated tests 
and studies should be performed.  The 
claims folder, including all newly 
obtained evidence, the veteran's October 
2003 testimony, and a copy of this 
remand, must be sent to the examiner for 
review.  The examiner should summarize 
the medical history, including the 
apparent finding of frostbite in February 
1952 as noted in the service medical 
records, as well as any other pertinent 
evidence pertaining to the onset and 
course of any manifested bilateral foot 
and great right toe condition; describe 
any current symptoms and manifestations 
attributed to the claimed bilateral foot 
and great right toe conditions; provide 
diagnoses for any and all bilateral foot 
and great right toe pathology.

The examiner is requested to provide 
opinions for the following question:

Is it very likely, as likely as not, 
or highly unlikely that any 
manifested bilateral foot and great 
right toe condition had is in any 
way the result of his active service 
or any incident thereof, to include 
frostbite?

The examiner is asked to provide a 
complete rationale for his or her opinion 
and, if an opinion cannot be made, to so 
state. 

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for a bilateral foot condition and 
arthritis of the great right toe, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remands adverse to the veteran, furnish 
him with an SSOC and afford a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


